              Case 7:20-cv-03098-PMH Document 5 Filed 05/05/20 Page 1 of 6



File 29-14431

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X

LEE P. BURKET,

                                     Plaintiff,                ANSWER

                  -against-

ERIC WILMOT, ENTERPRISE RENT-A-CAR,
ENTERPRISE HOLDINGS, INC. and                                  Civil Action No. 20-cv-3098
ELRAC, LLC,

                                     Defendants.

-----------------------------------------------------------X


         Defendants, Enterprise Rent-A-Car, Enterprise Holdings, Inc. and ELRAC, LLC, by their

attorneys, Brand Glick & Brand, answering the complaint of the plaintiff, allege as follows:

         1.       Deny knowledge or information sufficient to form a belief as to each and every

allegation contained in paragraphs "1", "2", "6", “12" [incorrectly numbered as “6" of the

complaint] of the complaint and “17" [incorrectly numbered as “8" in the complaint],

         2.       Deny each and every allegation contained in the paragraphs "3", "4", "9", "10"

[incorrectly numbered as “4" in the complaint], "13" [incorrectly numbered as “5" in the

complaint], "14 " [incorrectly numbered as “6" in the complaint], “15" [incorrectly numbered as “6"

in the complaint], “19" [incorrectly numbered as “10" in the complaint], “20" [incorrectly numbered

as “11" in the complaint], “21" [incorrectly numbered as “12" in the complaint], "22" [incorrectly

numbered as “13" in the complaint], "23" [incorrectly numbered as “14" in the complaint], “24"

[incorrectly numbered as “15" in the complaint], and 25 [incorrectly numbered as “16" in the

complaint] of the complaint.
            Case 7:20-cv-03098-PMH Document 5 Filed 05/05/20 Page 2 of 6



       3.      Deny knowledge or information sufficient to form a belief as to each and every

allegation contained in paragraphs "5", “8", "11" [incorrectly numbered as “5" in the complaint],

and "18" [incorrectly numbered as “9" in the complaint], of the complaint and respectfully refer all

questions of law to this Honorable Court.

       4.      Admit the allegations contained in paragraph "6", and “7" of the complaint.

       5.      Deny in the form alleged the allegations contained in paragraph “16" [incorrectly

numbered as “6" in the complaint] of the complaint, but admits that defendant Wilmont had the

knowledge, permission and consent of the owner to drive the subject vehicle.

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       6.      The plaintiff failed and neglected to properly utilize, adjust and/or fasten automobile

safety and/or seatbelts which were available to plaintiff, or should have been available, thereby

increasing plaintiff’s injuries and/or damages.

                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       7.      That plaintiff’s sole and exclusive remedy is confined and limited to the benefits and

provisions of Article 51 of the Insurance Law of the State of New York.

                    AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       8.      That plaintiff did not sustain a serious injury as defined by § 5102(d) of the Insurance

Law of the State of New York and plaintiff’s exclusive remedy is confined and limited to the

benefits and provisions of Article 51 of the Insurance Law of the State of New York.

                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       9.      The plaintiff's causes of action are barred by Article 51,§ 5104 of the Insurance Law

of the State of New York.
          Case 7:20-cv-03098-PMH Document 5 Filed 05/05/20 Page 3 of 6



                 AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       10.     In the event that plaintiff recovers a verdict or judgment for damages herein, the

amount of said verdict or judgment must be reduced by the proportion which the culpable conduct

attributable to the plaintiff, including assumption of risk, bears to the culpable conduct which

allegedly caused the damages.

                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       11.     That any verdict in the within action for past, present and future medical care, dental

care, custodial care or rehabilitation services, loss of earnings or other economic loss, should be

reduced by the amount that any such expense has or will with reasonable certainty be replaced or

indemnified in whole or in part from any collateral source, in accordance with the provisions and

limitations of § 4545 (c) of the CPLR.

                   AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       12.     Defendants reserve the right to claim the protections, benefits and limitation on

liability set forth under Article 16 of the CPLR.

                       AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

       13.      That the plaintiff has failed to use the available means to mitigate damages.

                     AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       14.      That the accident was unavoidable to these answering defendants, even with the

exercise of reasonable care.

                     AS AND FOR A TENTH AFFIRMATIVE DEFENSE

       15.     Defendants, Enterprise Rent-A-Car, Enterprise Holdings, Inc. and ELRAC, LLC are

not responsible for the acts/omissions of their vehicle operator. Nor are they vicariously responsible
          Case 7:20-cv-03098-PMH Document 5 Filed 05/05/20 Page 4 of 6



for the acts/omissions of their vehicle operator pursuant to the provisions of the Federal

Transportation Equity Act.

               AS AND FOR A ELEVENTH AFFIRMATIVE DEFENSE

       16.     Defendants, Enterprise Rent-A-Car, Enterprise Holdings, Inc. and ELRAC, LLC are

not properly named defendants in this action.

                       AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

       17.     This case was brought in an improper and/or inconvenient venue for the defendants.

                       AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

       18.     Defendants reserve the right to claim the protections, benefits and limitation on

liability set forth under Article 16 of the CPLR.

               AS AND FOR AN FOURTEENTH AFFIRMATIVE DEFENSE

       19.     That the Court does not have jurisdiction over the person of the defendants herein,

in that the summons and complaint was not personally served upon the defendants, nor was service

otherwise effected in compliance with the provisions of the Civil Practice Law and Rules and/or the

Federal Rules of Civil Procedure.

                 AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

       20.     That if the plaintiff settles with co-defendant, this answering defendants are entitled

to offset under NY Gen. Obl. Law, 15-108.
          Case 7:20-cv-03098-PMH Document 5 Filed 05/05/20 Page 5 of 6



        WHEREFORE, answering defendants demand judgment dismissing the complaint herein,

together with the costs and disbursements of this action; together with such other and further relief

as is proper.

Dated: Garden City, New York
       April 28, 2020
                                              Brand Glick & Brand
                                              Attorneys for Defendants
                                              Enterprise Rent-A-Car, Enterprise Holdings, Inc.
                                              and ELRAC, LLC

                                       By:    Heather G. Hammerman
                                              ________________________
                                              Heather G. Hammerman(HGH-6404)
                                              600 Old Country Road, Suite 440
                                              Garden City, New York 11530
                                              (516) 746-3500
                                              hhammerman@bgbfirm.com

TO:     James Harris, Esq.
        Sobo & Sobo, LLP
        Attorneys for Plaintiff
        One Dolson Avenue
        Middletown, New York 10940
        (845) 343-7626
        jharris@sobolaw.com

        Vincent G. Saccomondo, Esq.
        Barclay Damon, LLP
        Attorneys for Defendant
        Eric Wilmot
        The Avant Building
        200 Delaware Avenue, Suite 1200
        Buffalo, New York 14202
        (716) 858-3787
        vsaccomondo@barclaydamon.com
          Case 7:20-cv-03098-PMH Document 5 Filed 05/05/20 Page 6 of 6



                                  ATTORNEY VERIFICATION

       Heather G. Hammerman, an attorney duly admitted to practice law in the Courts of the State

of New York, hereby affirms the following to be true under the penalties of perjury:

       I am an associate with the law firm of Brand Glick & Brand, the attorneys for defendants,

Enterprise Rent-A-Car, Enterprise Holdings, Inc. and ELRAC, LLC, in the within action; I have

read the foregoing Answer and know the contents thereof; the same is true to my own knowledge,

except as to the matters therein stated to be alleged upon information and belief and, as to those

matters, I believe them to be true.

       The source of my information and grounds for my belief are statements of the defendants

and a review of the materials contained within the file maintained by my office.

       The reason this verification is being made by me is that defendants are not in the county in

which my office is located.

Dated: Garden City, New York
       April 28, 2020


                                             Heather G. Hammerman
                                             _______________________________
                                             Heather G. Hammerman (HGH-6404)
